 DILLON STORES, DIV. OF DILLON COMPANIESDillon Stores, Division of Dillon Companies, Inc. andAmalagated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union 576. Case17-CA-8079March 29, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn December 19, 1978, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief, and an an-swering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Dillon Stores, Division ofDillon Companies, Inc., Topeka, Kansas, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1962). we have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed January 23, and March 8, 1978, by Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Local Union 576, herein referred to asthe Union, against Dillon Stores, Division Dillon Compa-nies, Inc., herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Regional Di-rector for Region 17, issued a complaint dated March 13,1978, alleging violations by Respondent of Section 8(a)(4),(3), and (1) and Section 2(6) and (7) of the National LaborRelations Act, as amended, herein called the Act. Respon-dent, by its answer, denied the commission of any unfairlabor practices.Pursuant to notice, trial was held before me in Topeka,Kansas, on July 18 and August 15 and 16, 1978, at whichall parties were represented by counsel and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence. Thereafter, the partiesfiled briefs which have been duly considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Kansas corporation, is engaged in the op-eration of retail grocery stores located within and withoutthe State of Kansas, including four stores situated in To-peka, Kansas. In the course and conduct of its businessoperations Respondent annually receives at its Kansasstores goods and materials valued in excess of $50,000which are shipped from points located outside the State ofKansas. At the Topeka, Kansas, store involved herein(Store No. 50), Respondent annually derives gross revenuesin excess of $500,000. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union 576, is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundOn January 7, 1978, Respondent discharged James P.Kuhn, a meat department employee at Store No. 50. In thisproceeding, the General Counsel contends that Kuhn wasdischarged, in violation of Section 8(a)(3) and (4) of theAct, "because of said employee's support for, or activitieson behalf of, the Union" and because he "was subpoenaedby the Union to appear, and did appear, at a post-electionhearing ...to give testimony under the Act."' The GeneralCounsel further claims that on November 3, 1977, 2 monthsbefore the discharge, Respondent demoted Kuhn for thesame unlawful reasons. Respondent asserts that it changedKuhn's duties in November 1977, and discharged him inJanuary 1978, because of an unsatisfactory work perform-ance.For the 9 month period preceding Kuhn's termination,the meat market manager at Store No. 50 was Melvin Cow-ger. The General Counsel contends, and Respondent de-nies, that Cowger functioned as a statutory supervisorwhose actions and statements are attributable to Respon-I That heanng was held on June 8, 1977.241 NLRB No. 82579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent.2As will appear hereinafter, the General Counsel mustprevail on its contention concerning Cowger in order tosustain its case with respect to the demotion and dischargeof Kuhn.B. A Ileged Superison' Salus of Cowger3In April 1977, Melvin Cowger, who had previouslyworked as the meat market manager at others of Respon-dent's stores, became the market manager at Store No. 50.At the time of hearing in the instant matter, Cowger stillserved in that capacity.The meat department at Store No. 50 is staffed by somefour or five individuals, including Cowger. The latter wearsa badge indicating his status as the department head and ispaid at an hourly rate greater than that earned by the otheremployees in the department.Cowger's immediate superior is Adrian Miller, the dis-trict supervisor, who visits the department approximatelyonce per week. Miller's visits are, generally, 45 minutes to Ihour in duration and he spends most of that time conferringwith Cowger in an office. At all other times, the meat mar-ket functions under the direction of Cowger. While thestore manager occasionally "walks through" the meat de-partment during the course of a day, he does not assignduties or otherwise participate in running the market.Rather, as Miller testified, "Mr. Cowger was directing theoperations in that market as far as daily functions wereconcerned."4As meat market manager, Cowger spends up to 50 per-cent of his worktime engaged in the performance of rank-and-file type tasks. He also assigns and schedules work,oversees the employees in the performance of their duties,grants time off, and assigns overtime and vacations. Cowgerregularly reports to Miller about employee job performanceand makes recommendations to Miller concerning hiringand promotions. The record evidence reflects that those rec-ommendations are honored in many, if not all, cases. Inaddition, Cowger prepares written evaluations of the de-partment employees and orally counsels the employees withrespect to same. In certain instances, but not in others,Cowger discusses the evaluations with Miller before send-ing them to Respondent's corporate headquarters.' Theevaluation reports sometimes contain recommendations forpromotion.2 After a representation case hearing held in February and March 1977, inCase 17-RC-8218, the Regional Director determined, in his Decision andDirection of Election dated April 18, 1977, that Respondent's meat marketmanagers, including Cowger, are not supervisors within the meaning of Sec.2(11) of the Act. As a result, the market managers were eligible to vote in anelection conducted by the Board among the Topeka area meat departmentemployees on May 13, 1977, and in a second election held on November 30,1977.The fact-findings contained in this section are based upon the testimonyof Cowger. District Meat Supervisor Adrian Miller, and that of employeesJames Kuhn, Curt Cuffle, Robert Puff, Bruce Winsor, and Sandra Monroe.To the extent that Cowger's testimony differs from that of the other wit-nesses, it is not credited. Cowger was an evasive and hostile witness and Ihave evaluated his testimony in that light.' According to Cowger, he is responsible for implementation of "all com-pany divisional policies in the assigned meat department."In October 1977, the evaluation system was changed to the extent ofpermitting the store manager to play some part in the process. However, todate, at Store No. 50, the store manager's role had been limited to attendingthe counseling sessions.Based upon the foregoing enumeration of Cowger's du-ties and activities as meat market manager, I find and con-clude that, at all times material herein, Cowger functionedas a supervisor within the meaning of Section 2(11) of theAct. Indeed, a contrary finding would require the furtherconclusion that the department employees work entirelywithout in-store supervision. While it is true that Respon-dent exercises a high degree of centralized administrativecontrol over the meat departments of its stores, and thatmarket managers, such as Cowger, do not formulate basicpolicies, it is also clear, on the state of this record, thatCowger directs the operation of the Store No. 50 meat de-partment, and its employees, on a day-to-day basis.C. The Discharge of Kuhn6James Kuhn was employed by Respondent from July,1963, until his termination on January 7, 1978. For the 10-year period preceding his discharge, Kuhn worked in themeat markets at Respondent's Topeka area stores, usuallyas the "Second Man." At the time he was fired, Kuhn wasthe most senior meat market employee in the Topeka area.In March 1977, while working at Store No. 47, Kuhnlearned from fellow meat department employee Robert Puffthat the Union was commencing an organizational cam-paign. Thereafter, Kuhn, Puff, and employee Bruce Winsordiscussed the Union, about twice weekly, while in the storelounge. The fourth employee in the department, Carol Dac-kenhauser, was urged by Kuhn to attend a union meeting inorder to find out about its program.On April 18, Kuhn was transferred to Store No. 50 as the"Second Man." At the same time, Cowger was transferredto that store from Store No. 20 because, according to thetestimony of Daryl Weigel, Respondent's director of meatoperations, a personality clash existed between MarketManager Cowger and the Store No. 20 market employees.After the transfer, on April 22, 1977, Kuhn signed a unionauthorization card. In May, he voted in a Board-conductedelection.During the first several months of Kuhn's tenure at StoreNo. 50, he received complements from Cowger, at leasttwice weekly, concerning his work performance. Thus,Cowger told him:"Jim, you are doing a real good job. As a matter offact you're doing a better job than any man that's everworked for me in the Topeka area."8On June 2, 1977, Kuhn received a subpena from theUnion's attorney, requiring him to appear at a post-electionrepresentation case hearing on June 8. The next day, June3, Kuhn so informed Cowger in the presence of employees6 Unless otherwise indicated, the fact-findings contained in this section arebased upon the testimony of Kuhn, who impressed me as an entirely honest.forthright, and reliable witness.7 At that time, the meat department at Store No. 47 was staffed by Kuhn,Puff, Winsor, Dackenhauser, and Market Manager Jack Towsley.I Those remarks were consistent with the last written evaluation receivedby Kuhn while working at Store No. 47. In that document, Kuhn was de-scribed by Market Manager Jack Towsley as a "definitely above average"employee, a "self-starter" with a "good attitude" who was "never late" forwork. Accordingly, Towsley recommended that Kuhn be granted a 50-cent-per-hour wage increase. Miller testified at the instant hearing that he agreedwith the evaluation at the time it was made.580 DILLON STORES. DIV. OF DILLON COMPANIESHurt and Clark. Cowger laughed and said "You got a sub-poena. You're in trouble. You better get you a lawyer."When Kuhn replied that he did not need a lawyer and thathe had nothing to hide, Cowger laughed and said "We'llsee." At lunch that day, Cowger stated that Kuhn receivedthe subpena because he was responsible for the pregnancyof a 13-year old girl.Four days later, on Monday, June 6, in the presence ofHurt and Clark, Cowger told Kuhn: "Well, Jim, you gotsubpoenaed for the 8th. I'll tell you what I'll do. I'll giveyou $5 not to appear for the subpoena." When Kuhn de-clined the offer, Cowger posted a $5 bill on a bulletin boardand said, "Jim, you better take this $5. This is the easiest $5you ever earned." Cowger repeated the offer several timeson that and the following day and, finally, raised theamount to $10.9Kuhn attended the representation case hearing held onJune 8, but did not testify. He was seated with employeesCuffle, Puff, Monroe, Winsor, and Smith, some or all ofwhom did testify on behalf of the Union.During the course of the ensuing months, Kuhn sufferedcontinuous harassment by Cowger. Thus, according toMonroe, who was transferred to the Store No. 50 meat de-partment in October 1977, Cowger cursed and ridiculedKuhn every day, in front of other employees and custom-ers. On October 25, Miller asked Kuhn to transfer to Re-spondent's Salina store, some 116 miles west of the Topekaarea stores. Kuhn declined because, among other reasons,the position paid $2 per hour less than Kuhn was then earn-ing.'°On November 3, Cowger informed Kuhn that hewould no longer be allowed to cut meat and that, there-after, Kuhn's duties would be restricted to ordering, stock-ing cases, wrapping, and cleaning. As a result of the changein assignment, Kuhn was required to work until 6 p.m. ev-ery Saturday, as opposed to his former quitting time of 4:30p.m. on that day. Kuhn asked Cowger to permit him totrade hours with another employee on those Saturdays pre-ceding a Sunday on which Kuhn was scheduled to work (soas to allow him to attend church). Cowger replied that if theschedule did not suit Kuhn, he would have to quit.Respondent grants to its employees an annual "floatingholiday," to be taken when desired by each employee. Theholiday is normally arranged some 2 weeks in advance. OnNovember 15, Kuhn asked Cowger if he, Kuhn, could takethat holiday on the day preceding, or the day following,Thanksgiving. Cowger replied: "Hell no. You can't haveit." When Kuhn asked why, Cowger stated: "Because I saidso." Later, Cowger explained: "Jim, either you like a manor you don't like a man, just like Ellis Rainsberger (a thenrecently fired football coach at a local university)." There-after, on December 1, I day following a second electionconducted by the Board, Kuhn was notified at 4:45 p.m.9 Clark is no longer employed by Respondent and did not testify concern-ing the foregoing incidents. Hurt, currently employed at Store No. 50.claimed he had not heard any discussions concerning subpenas. However.employee Monroe credibly testified that Hurt had once informed her that hewould testify falsely in order to keep his job. Accordingly, I do not creditHurt's denial of the subpena discussions. For the reasons stated in fn. 3, 1assign no weight to Cowger's denials of the above incidents.10 Kuhn had worked for Respondent in Salina in the years 1963 to 1968.before his transfer to Topeka. At one time, he expressed to Miller a desire toreturn to Salina.that he would be required by Cowger to take his floatingholiday on the next day, December 2.On December 3, Cowger, after arranging the temporarytransfer of employee Robert Puff from Store No. 47 toStore No. 50, told Kuhn: "Your brother is coming over."Kuhn said that he did not have a brother and Cowger re-sponded: "Bob Puff, your union brother. If he ain't yourbrother I can't say who in the hell he is." At another timethat day, Cowger referred to employee Al Wiley as Kuhn'sunion brother."On January 6, 1978, Kuhn was summarily terminated byMiller. That action was taken without prior warning to theemployee. In fact, in the 15-year period that Kuhn workedfor Respondent, he had never received a written warning.Miller testified that he made the decision to changeKuhn's duties, and then to discharge him, and concededthat those actions were taken without prior warning toKuhn. According to Miller, it was "Kuhn's overall per-formance plus his effect on the morale I thought he washaving on the rest of the people" that necessitated thosedecisions. Miller later testified that Kuhn was reluctant toaccept change: that production decreased when Kuhn was"in the cutting line;" and that, he, Miller, had receivedcomplaints about Kuhn from other employees. In supportof the first point. Miller cited Kuhn's reluctance to transferfrom Store No. 50 to Store No. 47, almost I year before thedischarge. No evidence was introduced to support the asser-tion that the cutting line was more productive when Kuhnwas not on the team. As to employee complaints, Millerpointed to a transfer request by employee Hurt "to getaway from the hassle" between Cowger and Kuhn, as wellas to critical reports from Cowger. However, Miller con-ceded that employee complaints about Cowger had previ-ously caused Cowger's transfer from Store No. 20 to StoreNo. 50 and that, after that transfer, Miller received com-plaints about Cowger from the employees at Store No. 50.Miller's testimony concerning the discharge was vagueand, while on the witness stand, he suffered from decidedlapses of memory concerning pivotal points. Having readand reread his testimony, I am unable to understand, withany degree of clarity and precision, the assigned reasons forthe change of duties and the later discharge.This case presents the precipitous discharge of an em-ployee of 15 years who had maintained an unblemishedwork record. The discharge was without warning and hasnot been adequately explained. Until June 1977, Cowgerrepeatedly referred to Kuhn as the best employee who hadever worked for him. After Kuhn revealed to Cowger thefact that he, Kuhn, had been subpenaed by the Union,there was, according to Respondent, a sudden deteriorationin Kuhn's work performance, a claim which has not beensubstantiated. Cowger's offers of money to induce Kuhnnot to honor the subpena; his reference to other union sup-porters as Kuhn's "union brothers;" and the arbitrary man-ner in which he treated Kuhn following the subpena matter,suggest inescapably, in the context of this case, that Kuhn'sduties were changed, and then he was discharged, becauseof his support for the Union. The record contains no other" Monroe testified that she overheard the remark concerning Wiley. Cow-ger denied referring to Puff or Wile) as Kuhn's brothers or union brothers.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadequate explanation of those actions. Accordingly, I findand conclude that Respondent changed Kuhn's duties, andthen discharged him, in violation of Section 8(a)(3) and (1)of the Act.'IV. TILE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section 1., above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1. The Respondent, Dillon Stores, Division Dillon Com-panies, Inc., is an employer engaged in commerce, and inoperations affecting commerce, within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local Union 576, is a labororganization within the meaning of Section 2(5) of the Act.3. By changing the duties of, and then discharging,James P. Kuhn because of his support for the Union, Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'3The Respondent, Dillon Stores, Division Dillon Compa-nies, Inc., Topeka, Kansas, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Discharging or changing the duties of employees be-cause they support a union.(b) In any other manner interfering with, restraining, or12 In view of my conclusions herein, I need not decide whether Respon-dent's actions were also violative of Sec 8(a)4) since, in any event, theremedy would be the same.1 In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.coercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to James P. Kuhn immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges.(b) Make James P. Kuhn whole for any loss of pay hemay have suffered by reason of Respondent's discrimina-tion against him by payment to him of a sum of moneyequal to that which he normally would have earned aswages, from the date of the discrimination to the date ofRespondent's offer of reinstatement, less his net earningsduring such period, with backpay to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), with interest as set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977) (see, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962)).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its stores located in Topeka, Kansas, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or change the duties of em-ployees because they support a union.WE WILL NOT in any other manner, interfere with,restrain or coerce our employees in the exercise of therights guaranteed to them by Section 7 of the Act.WE WILL offer James P. Kuhn immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,582 DILLON STORES, DIV. OF DILLON COMPANIES 583without prejudice to his seniority and other rights and bers of Amalgamated Meat Cutters and Butcher Workmenprivileges. of North America, AFL-CIO, Local Union 576, or anyWE WILL make James P. Kuhn whole for any loss of other labor organization of their choosing.earnings he may have suffered because of the discrimi-nation against him, plus interest. DILLON STORES, DIVISION DILLON COMPANIES,All of our employees are free to become or remain mem- INC.